EXHIBIT 5
Journal Pre-proof

Prolonged SARS-CoV-2 cell culture replication in respiratory samples from patients
with severe COVID-19

Maria Dolores Folgueira, MD PhD, Joanna Luczkowiak, PhD, Fátima Lasala, PhD,
Alfredo Pérez-Rivilla, MD, Rafael Delgado, MD PhD


PII:             S1198-743X(21)00095-1
DOI:             https://doi.org/10.1016/j.cmi.2021.02.014
Reference:       CMI 2429


To appear in:    Clinical Microbiology and Infection


Received Date: 1 December 2020
Revised Date:    6 February 2021
Accepted Date: 10 February 2021



Please cite this article as: Folgueira MD, Luczkowiak J, Lasala F, Pérez-Rivilla A, Delgado R, Prolonged
SARS-CoV-2 cell culture replication in respiratory samples from patients with severe COVID-19, Clinical
Microbiology and Infection, https://doi.org/10.1016/j.cmi.2021.02.014.


This is a PDF file of an article that has undergone enhancements after acceptance, such as the addition
of a cover page and metadata, and formatting for readability, but it is not yet the definitive version of
record. This version will undergo additional copyediting, typesetting and review before it is published
in its final form, but we are providing this version to give early visibility of the article. Please note that,
during the production process, errors may be discovered which could affect the content, and all legal
disclaimers that apply to the journal pertain.

© 2021 European Society of Clinical Microbiology and Infectious Diseases. Published by Elsevier Ltd. All
rights reserved.
 1   Title: Prolonged SARS-CoV-2 cell culture replication in respiratory samples from

 2   patients with severe COVID-19

 3


 4   Authors: Maria Dolores Folgueira MD PhD,*1,2,3 Joanna Luczkowiak PhD,2 Fátima Lasala

 5   PhD,2 Alfredo Pérez-Rivilla MD1,2 and Rafael Delgado MD PhD1,2,3

 6

     1
         Department of Clinical Microbiology, Hospital Universitario 12 de Octubre, Madrid,




                                                              of
 7




                                                        ro
 8   Spain

 9
     2                                            -p
         Research Institute Hospital 12 de Octubre, imas12, Madrid, Spain
                                            re
     3
10       Department of Medicine, Complutense University of Madrid, School of Medicine,
                                    lP

11   Madrid, Spain

12
                             na



13   Corresponding author
                       ur




14   Dr. María Dolores Folgueira
                Jo




15   E-mail: mfolgueira@salud.madrid.org

16   Clinical Microbiology Department, Hospital Universitario 12 de Octubre, Avda. de

17   Córdoba s/n, Madrid-28041, SPAIN

18

19   Abstract word count: 254

20

21   Manuscript word count: 2499

22

23



                                                                                              1
24   ABSTRACT

25   Objectives: This study compares the infectivity of SARS-CoV-2 in respiratory samples

26   from patients with mild COVID-19 with those from hospitalised patients with severe

27   bilateral pneumonia. In severe COVID-19, we also analysed the presence of

28   neutralising activity in paired sera.

29   Methods: We performed cell cultures on 193 real-time reverse transcription

30   polymerase chain reaction respiratory samples, positive for SARS-CoV-2, obtained from




                                                             of
31   189 patients at various times, from clinical diagnosis to follow-up. Eleven samples were




                                                       ro
32   obtained from asymptomatic individuals, 91 samples from 91 outpatients with mild

33                                               -p
     forms of COVID-19, and 91 samples from 87 inpatients with severe pneumonia. In
                                             re
34   these patients, neutralising activity was analysed in 30 paired sera collected after
                                     lP

35   symptom onset >10 days.

36   Results: We detected a cytopathic effect (CPE) in 91 (91/193, 47%) samples. Viral
                            na



37   viability was maintained for up to 10 days in the patients with mild COVID-19. In the
                     ur




38   patients with severe COVID-19, the virus remained viable for up to 32 days after the
              Jo




39   onset of symptoms. Patients with severe COVID-19 presented infectious virus at a

40   significantly higher rate in the samples with moderate to low viral load (cycle threshold

41   value >26): 32/75 (43%) versus 14/63 (22%) for mild cases (P < 0.01). We observed a

42   positive CPE despite the presence of clear neutralising activity (NT50 >1:1024 in 10%

43   (3/30) of samples.

44   Conclusions: Patients with severe COVID-19 might shed viable virus during prolonged

45   periods of up to 4 weeks after symptom onset, even when presenting high cycle

46   threshold values in their respiratory samples and despite having developed high

47   neutralising antibody titres.


                                                                                             2
48   INTRODUCTION

49   SARS-CoV-2, a novel human coronavirus that emerged in Wuhan (China) in late

50   2019,1,2 has been responsible for the largest pandemic in a century.

51   The use of real-time reverse transcription polymerase (rRT-PCR)3 as a diagnostic and

52   follow-up tool for SARS-CoV-2 infection has led to hypotheses regarding infectivity

53   duration, the possibility of reactivation, and even reinfection.4 Although rRT-PCR is the

54   gold standard diagnostic method, it is less useful as a follow-up technique, because




                                                                of
55   samples from patients who have overcome either mild or severe SARS-CoV-2 infection




                                                            ro
56   still have detectable viral RNA for variable periods of time.5-7 In the absence of

57                                                  -p
     diagnostic methods with reliable quantification, the cycle threshold (Ct) value obtained
                                             re
58   in amplification has been employed as a semiquantitative measure and has been
                                    lP

59   proposed as a parameter for elaborating approaches to removing patients from

60   isolation.8 Establishing a reliable cut-off Ct value is difficult, given the large number of
                             na



61   available rRT-PCR-based diagnostic tests; the need to use more than 1 molecular test
                      ur




62   in most clinical laboratories to meet growing demand, and the use of different types of
              Jo




63   samples during patient follow-up. Hence, the importance of establishing the duration

64   of virus viability in various clinical situations. The assessment of SARS-CoV-2 viability

65   will help establish criteria for isolating patients.

66   The role of anti-SARS-CoV-2 neutralising antibodies in controlling viral excretion has

67   recently been evaluated,9,10 finding differences in the titres achieved and antibody

68   persistence, depending on illness severity. It has also been suggested that the

69   presence of neutralising antibodies is correlated with the lack of viral viability in

70   respiratory samples.7




                                                                                                    3
71   This study compared viral detection by rRT-PCR and the infectivity of SARS-CoV-2 in

72   respiratory samples from patients with mild COVID-19 with those from hospitalised

73   patients with severe bilateral pneumonia. In those patients with severe COVID-19, we

74   also analysed the presence of anti-SARS-CoV-2 immunoglobulin G (IgG) and the

75   neutralising activity in paired sera with respiratory samples, as well as the correlation

76   between its presence and viral viability.

77




                                                              of
78   METHODS




                                                        ro
79   Design, setting, and ethics

80                                                -p
     This retrospective study focused on respiratory samples obtained during a 2-month
                                           re
81   period that met the following requirements: (1) clinical record is available; (2)
                                   lP

82   collection on viral transport medium that ensures virus viability; (3) sufficient residual

83   volume after routine diagnostic assays; (4) samples processed with the same rRT-PCR
                           na



84   assay; (5) when a reduction in Ct values was detected during follow-up. The study was
                     ur




85   approved by our institutional review board (Reference CEIm: 20/232).
             Jo




86   Samples and patients

87   A total of 193 respiratory samples (186 nasopharyngeal exudates and 7 bronchial

88   aspirates) were processed by rRT-PCR and cell culture. All the samples were from adult

89   patients. Ninety-one samples were obtained from 91 patients with COVID-19-

90   compatible symptoms who did not require hospital admission and who were mostly

91   health care workers (HCWs (n = 76) attending the Occupational Health and Safety

92   Service for a first consultation or follow-up after a first positive rRT-PCR sample. Eleven

93   samples were collected from a different group of 11 asymptomatic individuals in

94   whom the virus was detected during pre-surgical or delivery screening for hospital


                                                                                                  4
 95   admission or during contact studies. Ninety-one samples were obtained from 87

 96   hospitalised patients with severe COVID-19 pneumonia. The diagnosis of severe

 97   COVID-19 was established by respiratory, laboratory, and radiographic findings.

 98   Samples were obtained at various time points covering the time from clinical diagnosis

 99   to follow-up during hospital care. Bronchial aspirates were collected during the follow-

100   up of patients admitted to the intensive care units (ICUs).

101   Microbiological methods




                                                              of
102   Nasopharyngeal samples were collected with flocked swabs in universal transport




                                                         ro
103   medium (UTM) (Copan Diagnostics, Brescia, Italy). A previously published rRT-PCR

104
                                                  -p
      protocol for detecting the E gene3 was adapted for processing on the Panther Fusion
                                            re
105   Hologic (San Diego, CA, USA) automated molecular diagnostic platform, using its open
                                   lP

106   access functionality.11 The Ct value obtained in this assay was employed as a measure
                            na



107   of relative quantification throughout the study.

108   For the cell culture, an aliquot (250 µL) of the residual sample was decontaminated
                     ur




109   using gentamicin and amphotericin B, inoculated into 24-well plates on Vero E6 cells
              Jo




110   (ATCC CCL-81), and cultured in Medium 199 supplemented with L-glutamine and 10%

111   foetal bovine serum. The plates were incubated in a 5% carbon dioxide atmosphere for

112   5 days. The development of a cytopathic effect (CPE) was examined daily. SARS-CoV-2

113   CPE specificity was confirmed by immunofluorescence (shell-vial technique) by using a

114   commercial anti-SARS-CoV-2 N protein (Rockland Immunochemicals, Inc., Limerick, PA,

115   USA) as the primary antibody and a goat anti-rabbit IgG labelled with Alexafluor 488

116   (Abcam, Cambridge, UK) as the secondary antibody. Upon CPE observation and at the

117   end of the cell culture incubation period, culture supernatants were collected from

118   each well and an rRT-PCR was performed, which was confirmed positive if it was at


                                                                                              5
119   least 3 Ct lower than the original sample. All cell culture-related procedures were

120   performed at a biosafety level 3 facility.

121   Specific anti-SARS-CoV-2 antibody detection

122   For 27 patients with severe COVID-19, we study a serum sample collected at least 10

123   days after symptom onset, paired with the analysed respiratory sample. In total, we

124   analysed the presence of IgG and neutralising antibodies6 in 30 serum samples through

125   an IgG anti-SARS-CoV-2 chemiluminescent immunoassay (Abbott Laboratories) and




                                                               of
126   neutralisation assays. We employed the SARS-CoV-2-pseudotyped recombinant




                                                         ro
127   vesicular stomatitis virus-expressing luciferase system to test the neutralising activity.

128
                                                   -p
      Virus-containing transfection supernatants were normalised for infectivity to a 0.5–1
                                             re
129   multiplicity of infection and incubated with the serum sample dilutions at 37°C for 1 h
                                    lP

130   in 96-well plates. After the incubation, 2 x 104 Vero E6 cells were seeded onto the
                            na



131   virus-plasma mixture and incubated at 37°C for 24 h. Cells were then lysed and

132   assayed for luciferase expression. We calculated the 50% neutralisation titre (NT50)
                      ur




133   using a nonlinear regression model fit with settings for log (inhibitor) versus
              Jo




134   normalised response curves.

135   Data analysis

136   We recorded and analysed the demographic data, COVID-19 severity, symptom onset

137   to test time (STT), whether the patient was undergoing immunosuppressive therapy at

138   the time of infection, Ct values, and CPE detection. NT50 neutralising activity was

139   correlated with viral viability in the paired respiratory samples.

140   Quantitative variables are described using median and interquartile range (IQR) and

141   were compared using the Mann–Whitney U test. Categorical variables are expressed



                                                                                                   6
142   as relative frequencies and were compared using Fisher’s exact test. P-values <0.05

143   were considered statistically significant. The statistical analysis was performed using

144   GraphPad Prism v8 software.

145

146   RESULTS

147   Patient and sample descriptions

148   The mean age of the asymptomatic patients was 52.9 years (range 22–76), and 45%




                                                              of
149   (5/11) were women. The mean age of the patients with mild COVID-19 was 40.7 years




                                                        ro
150   (range, 20–81), and 75% (68/91) were women. This mean age and sex distribution are

151                                               -p
      due to the fact that most of the individuals included in this group are HCWs. Inpatients
                                            re
152   with severe COVID-19 had a mean age of 65.2 years (IQR 17–94), and 34% were
                                    lP

153   women (30/87).

154   The patients with mild COVID-19 consulted for their symptoms earlier (mean 3.2 days
                            na



155   [range 1–10], median 3 days [IQR 2–3]), than those with severe COVID-19 (mean 7.5
                      ur




156   days [range 3–27], median 6 days [IQR, 4–10]; P < 0.001).
              Jo




157   Seven (7/87, 8%) patients with severe COVID-19 were admitted to the ICUs and

158   underwent mechanical ventilation.

159   In total, 7 (7/87, 8%) patients with bilateral pneumonia died, presenting a higher

160   median age than the patients with bilateral pneumonia who recovered (80.0 vs. 64.5

161   years, P < 0.01).

162   Eighteen (18/87, 21%) patients with severe COVID-19 were undergoing

163   immunosuppressive therapy when they acquired the infection (12 had malignancies, 3

164   were solid transplant recipients, and 3 had autoimmune diseases).




                                                                                                7
165   For the entire patient group, 109 samples were obtained at clinical diagnosis, and 73

166   were collected during patient follow-up. The median Ct value was 29.2 (IQR 26.0–32.3)

167   for the inpatients’ first samples (n = 63) and 25.2 (IQR 21.5–29.1) for the outpatients (n

168   = 46) (P = 0.007). The 7 patients who died presented higher viral loads in the diagnostic

169   sample than the other patients with pneumonia (median Ct values 21.0 vs. 29.5, P =

170   0.009). In contrast, first samples from the immunocompromised patients did not

171   presented significantly lower Ct values (27.0 vs. 29.5, P = 0.2).




                                                                of
172   Cell culture




                                                         ro
173   A CPE was detected in the cell culture in 91 (91/193, 47%) samples and was detectable

174                                                -p
      in most cases in 72 h (Figure 1). Initial samples presented viral replication at a higher
                                             re
175   proportion than the follow-up samples: 69% (75/109) vs 15% (11/73) (P < 0.001). The
                                    lP

176   mean collection time for the initial samples was 5 days (range 1–20, median 3, IQR 2–

177   7), whereas for the follow-up samples it was 18.8 days (range 10–32, median 20, IQR
                            na



178   10–25).
                      ur




179   The percentage of samples that presented viral replication for each of the patient
                Jo




180   groups is shown in Table 1, along with other sample data and patient demographics.

181   Correlation between virus viability and time from symptom onset

182   For the outpatients, a CPE was detected in 71% (17/24) of the samples obtained in the

183   first week after symptom onset. In this group of patients with mild COVID-19, the

184   maximum STT of a CPE-positive sample during follow-up was 10 days.

185   In the hospitalised patients with severe COVID-19, the virus was viable in 59% (16/27),

186   56% (9/16), and 64% (7/11) of the samples obtained in the first, second, and third

187   week, respectively, and in 25% (2/8) of the samples obtained beyond the third week




                                                                                                  8
188   STT. The maximum STT of a CPE-positive sample in the severe COVID-19 group was 32

189   days.

190   Figure 2 shows the distribution of samples analysed by the collection week after

191   symptom onset, the percentage of samples with CPE in cell cultures in each week for

192   both patient groups, and their statistical significance.

193   Correlation between virus viability and viral load (Figure 3)

194   In both the mild and severe COVID-19 groups, the samples that showed viral




                                                                 of
195   replication had significantly (P < 0.001) lower Ct values than the samples without




                                                         ro
196   viable virus (23.3 [IQR 20.5–28.0] vs. 36.4 [IQR 31.8–39.1], respectively, for mild

197                                                -p
      COVID-19 and 27.7 [IQR 23.2–30.0] vs. 33.0 [IQR 30.4–38.0], respectively, for severe
                                             re
198   COVID-19).
                                    lP

199   The samples with higher viral loads (Ct ≤25) in both patient groups showed viable virus

200   at a rate >90%. However, even the samples with low viral loads (Ct ≥35) could harbour
                            na



201   viable virus, although at a much lower proportion (5% for mild COVID-19 and 15% for
                      ur




202   severe illness). Differences in viral viability between the outpatients and hospitalised
              Jo




203   patients were dramatic in the samples with moderate or low viral loads (Ct ≥26).

204   Patients with severe COVID-19 presented infective virus at a significantly higher rate

205   (47%, 24/51) than outpatients (18%, 7/38) (P < 0.01).

206   In this regard, it is noteworthy that 2 of 7 bronchial aspirates presented CPE despite

207   the fact that the median Ct value for this type of sample was 35.0 (IQR 32.6–38.9).

208   Correlation between viral replication and presence of anti-SARS-CoV-2 antibodies

209   Of the 30 sera collected with STT >10 days, 12 were paired with a CPE-positive

210   respiratory sample, and 18 were paired with a CPE-negative respiratory sample.




                                                                                                 9
211   In 7 samples, the presence of IgG and neutralising activity was not detected, 5 of which

212   paired with CPE-positive respiratory samples. In the remaining samples, both assays

213   were positive.

214   There was a significant difference between the NT50 geometric mean titre between the

215   samples with and without CPE (107.2 vs. 699.69, P = 0.04). Most of the sera paired

216   with CPE-negative respiratory samples (16/18, 89%) had an NT50 >1:80, whereas only

217   5/12 (42%) sera paired with CPE-positive respiratory samples had an NT50 >1:80, P =




                                                                 of
218   0.032). This difference was not due to a greater proportion of samples from




                                                         ro
219   immunocompromised patients in the group of sera being paired with respiratory

220                                               -p
      samples presenting CPE (25%, 3/12 vs. 11%, 2/18; P = 0.32).
                                            re
221   Production of high neutralising antibody titres >1:1024 was present in almost half
                                    lP

222   (14/30, 46.7%) of the samples. Despite this neutralising activity, viral replication was

223   detected in 21% (3/14) of the paired respiratory samples.
                            na



224   DISCUSSION
                       ur




225   A systematic review and meta-analysis of the duration of viral shedding and
              Jo




226   infectivity12 have shown that, although the shedding of RNA in respiratory samples can

227   be prolonged, the detection of viable viruses does not occur after more than 9 days of

228   illness. Previous studies5,7 have shown prolonged viral shedding in patients with severe

229   COVID-19 and its relation to high viral loads. Although we observed a significant

230   positive correlation between low Ct values and the presence of viable virus, this viral

231   load estimate appears insufficient for discriminating samples harbouring infective

232   virus. It is important to highlight that Ct values obtained for the same sample in

233   different rRT-PCR assays can vary remarkably13; thus, the correlation between Ct value

234   and viral viability should be determined for each assay.


                                                                                                 10
235   Prolonged detection of viral replication has been demonstrated in immunosuppressed

236   patients14; however, our results show that viral replication can also be detected in

237   immunocompetent patients, even with moderate or low viral loads, for longer periods

238   of time than those previously described.7,12,15 It remains to be seen whether this

239   finding is related to our higher cell culture positivity rate (51.6%) in patients with

240   severe COVID-19 compared with that reported previously (9%),7 due to technical

241   factors such as cell line permissiveness to SARS-CoV-2.16 Ideally, viral viability should




                                                                of
242   be measured in human nasopharyngeal epithelium cell culture.




                                                          ro
243   The use of different types of samples from the upper respiratory tract has been

244                                                -p
      proposed for diagnosing SARS-CoV-2.4 The demonstration that the nasal epithelium
                                             re
245   has the highest expression of the angiotensin-converting enzyme 2 virus cell receptor17
                                    lP

246   indicates that nasopharyngeal exudate is the more suitable respiratory sample to

247   investigate virus viability, which was the upper respiratory tract sample type analysed
                            na



248   in our study.
                      ur




249   We have found a positive correlation between serum neutralisation activity and SARS-
              Jo




250   CoV-2 nonviability in cell cultures. Nevertheless, we observed a positive CPE in patients

251   with severe COVID-19, despite the presence of clear neutralising activity (NT50 >1:80).

252   It remains to be seen whether this high level of neutralising antibodies plays some

253   pathogenic role.18,19 In our series, 2 patients who presented very high (>1:1024) NT50

254   titres required ICU admission and mechanical ventilation. Interestingly, this fact has

255   been reported for patients with SARS-CoV-1 infection, in whom rapid production of

256   high neutralising titres was associated with poor prognoses,20,21 and recently for SARS-

257   CoV-2 infection.22,23 These apparently contradictory results can only be explained by

258   performing longitudinal studies to assess the kinetics of viral replication and of


                                                                                                  11
259   antibodies, as well as virus-specific T cell response, in patients with varying disease

260   severity.

261   In summary, we detected a completely different pattern of SARS-CoV-2 viability in

262   upper respiratory tract samples from mild cases, in which viral replication in the upper

263   respiratory tract occurs for a short period (maximum STT, 10 days), compared with

264   hospitalised patients with severe COVID-19, in whom viable virus can frequently be

265   demonstrated during prolonged periods of up to 4 weeks, both in their upper and




                                                               of
266   lower respiratory tract samples, even in the presence of high levels of neutralising




                                                          ro
267   activity. These results have important implications to discontinue isolation

268                                                -p
      precautions, given we have demonstrated that immunocompetent patients with
                                            re
269   severe disease can shed viable virus for long periods of time. For mild COVID-19,
                                    lP

270   quarantine should be extended to at least 10 days.

271
                            na



272   Transparency declaration
                      ur




273   We declare that we have no conflicts of interest.
                Jo




274

275   Funding

276   This study was supported by the Research Institute Carlos III (grants FIS PI 1801007

277   and FIS PI1800740), by the European Union Commission Horizon 2020 Framework

278   Program (Project VIRUSCAN FETPROACT-2016: 731868) and by Fundacion Caixa-Health

279   Research (Project StopEbola).

280

281   Authors’ contributions




                                                                                                12
282   M.D.F. and R.D. were involved in the design and supervision of this study; J.L., F.L., and

283   M.D.F performed experiments; A.P.R. collected data; and M.D.F., J.L., A.P.R., and R.D.

284   performed the data analysis. All the authors were involved in writing the paper and

285   have approved the final version.

286

287   Acknowledgements

288   We would like to express our gratitude to Dra. Estela Paz and the Immunology




                                                               of
289   Department for their help in providing residual serum samples.




                                                        ro
290   The professional editing service ServingMed.com provided technical editing of the

291   manuscript prior to submission.             -p
                                            re
292   References
                                    lP

293   1.     Zhou P, Yang X-L, Wang X-G, et al. A pneumonia outbreak associated with a
                            na



294   new coronavirus of probable bat origin. Nature 2020;579:270-3.

295   2.     Zhu N, Zhang D, Wang W, et al. A Novel Coronavirus from Patients with
                      ur




296   Pneumonia in China, 2019. N Engl J Med 2020;382:727-33.
              Jo




297   3.     Corman VM, Landt O, Kaiser M, et al. Detection of 2019 novel coronavirus

298   (2019-nCoV) by real-time RT-PCR. Euro Surveill 2020;25.

299   4.     Sethuraman N, Jeremiah SS, Ryo A. Interpreting Diagnostic Tests for SARS-CoV-

300   2. JAMA 2020.

301   5.     Wolfel R, Corman VM, Guggemos W, et al. Virological assessment of

302   hospitalized patients with COVID-2019. Nature 2020.

303   6.     Bullard J, Dust K, Funk D, et al. Predicting infectious SARS-CoV-2 from diagnostic

304   samples. Clin Infect Dis 2020.




                                                                                              13
305   7.     van Kampen JJA, van de Vijver DAMC, Fraaij PLA, et al. Shedding of infectious

306   virus in hospitalized patients with coronavirus disease-2019 (COVID-19): duration and

307   key determinants. medRxiv 2020:2020.06.08.20125310.

308   8.     Tom MR, Mina MJ. To interpret the SARS-CoV-2 test, consider the cycle

309   threshold value. Clin Infect Dis. 2020

310   9.     Amanat F, Stadlbauer D, Strohmeier S, et al. A serological assay to detect SARS-

311   CoV-2 seroconversion in humans. Nat Med 2020.




                                                              of
312   10.    Long Q-X, Liu B-Z, Deng H-J, et al. Antibody responses to SARS-CoV-2 in patients




                                                        ro
313   with COVID-19. Nature medicine. 2020.

314   11.                                        -p
             Cordes AK, Heim A. Rapid random access detection of the novel SARS-
                                               re
315   coronavirus-2 (SARS-CoV-2, previously 2019-nCoV) using an open access protocol for
                                    lP

316   the Panther Fusion. J Clin Virol 2020;125:104305.

317   12.    Cevik M, Tate M, Lloyd O, Maraolo AE, Schafers J, Ho A. SAES-CoV-2, SARS-CoV,
                            na



318   and MERS-CoV viral load dynamics, duration of viral shedding, and infectiousness: a
                      ur




319   systematic review and meta-analysis. The Lancet Microbe 2021; 2: e13-22.
              Jo




320   13.    Wirden M, Feghoul L, Bertine M, et al. J Clin Virol. 2020 Sep;130:104573. doi:


321   10.1016/j.jcv.2020.104573.


322   14.    Avanzato VA, Matson MJ, Seifert SN, et al. Case study: prolonged Infectious

323   SARS-CoV-2 shedding from an asymptomatic immunocompromised individual with

324   cancer. Cell 2020; 183: 1901-1912.

325   15.    Walsh KA, Spillane S, Comber L, et al. The duration of infectiousness of


326   individuals infected with SARS-CoV-2. Journal of Infection 2020; 81: 847-856




                                                                                             14
327   16.    Matsuyama S, Nao N, Shirato K, et al. Enhanced isolation of SARS-CoV-2 by

328   TMPRSS2-expressing cells. Proc Natl Acad Sci U S A. 2020 117(13): 7001-7003.

329   17.    Hou YJ, Okuda K, Edwards CE, et al. SARS-CoV-2 Reverse Genetics Reveals a

330   Variable Infection Gradient in the Respiratory Tract. Cell 2020.

331   18.    Siddiqi HK, Mehra MR. COVID-19 illness in native and immunosuppressed

332   states: A clinical-therapeutic staging proposal. J Heart Lung Transplant 2020;39:405-7.

333   19.    Liu L, Wei Q, Lin Q, et al. Anti–spike IgG causes severe acute lung injury by




                                                               of
334   skewing macrophage responses during acute SARS-CoV infection. JCI Insight 2019;4.




                                                        ro
335   20.    Vabret N, Britton GJ, Gruber C, et al. Immunology of COVID-19: current state of

336   the science. Immunity.                      -p
                                            re
337   21.    Ho M-S, Chen W-J, Chen H-Y, et al. Neutralizing antibody response and SARS
                                   lP

338   severity. Emerging infectious diseases 2005;11:1730-7.
                            na



339   22.    Piccoli L, Park YJ, Tortorici MA, et al. Mapping Neutralizing and
                     ur




340   Immunodominant Sites on the SARS-CoV-2 Spike Receptor-Binding Domain by
              Jo




341   Structure-Guided High-Resolution Serology. Cell 2020; 183, 1024-1042.


342   23.    Robbiani DF, Gaebler C, Muecksch F, et al. Convergent antibody responses to

343   SARS-CoV-2 in convalescent individuals. Nature. 2020; 584: 437-442

344

345

346


347

348




                                                                                             15
Table 1. Main patient and sample data for all patient groups



                                               Mild                Mild
                                                                                    Severe COVID-19      Severe COVID-19     Severe COVID-19
                       Asymptomatic          COVID-19            COVID-19
                                                                                  Immunocompromised           Exitus         Other Pneumonia
                                               HCW               Non-HCW
Number of patients            11                76                  15                    18                     7                  62




                                                                                   f
(Total N=189)




                                                                                oo
 Age                     52.9 (22-76)       40.2 (20-62)        43.1 (26-81)         59.1 (42-77)          79.28 (70-91)        65.7 (17-94)




                                                                        pr
Mean, (range)
Female sex                  5 (45)             59 (78)              5 (33)               6 (30)               3 (43)              24 (39)




                                                                      e-
Number (%)




                                                                 Pr
Number of samples             11                 76                  15                   18                     7                  66
(Total N=193)




                                                             al
rRT-PCR Ct value       34.9 (21.3-39.5)   32.1 (26.0-37.6)     25.3 (24.0-35.8)     28.5 (22.6-35.9)     21.1 (19.9-26.4)     31.5 (28.2-34.9)



                                                         rn
Median, (IQR)
STT                           NA
                                                 u
                                           9.5 (2.0-16.0)        7 (3.0-10.0)        8.5 (5.0-20.2)         5 (4.0-10.0)       9.5 (5.0-15.2)
                                              Jo
Mean, (range)
CPE positive samples        5 (45)             31 (41)              8 (53)              11 (61)               6 (86)              30 (45)
Number, (%)

HCW: health care worker; IQR: interquartile range; STT: symptom onset to test time; CPE: cytopathic effect; rRT-PCR: real-time reverse
transcription polymerase chain reaction; Ct: cycle threshold
Jo
     ur
       na
            lP
              re
                   -p
                     ro
                          of
                             A
                    50
                                                                Severe COVID-19
                                                                Mild COVID-19

                    40
Number of samples




                    30




                    20




                                                                                of
                                                                           ro
                    10




                        0
                                                                     -p
                                                               re
                                 Week 1        Week 2         Week 3        > Week 3
                                  Extraction time on weeks after the symptoms onset
                                                        lP

                             B                                                         Week 1
                                                 na


                    100
                                                           P=0.008                     Week 2
                                                                                       Week 3
                                           ur




                                                                P=0.01                 > Week 3
                        80
                                    Jo
Percentage of samples
 with CPE detection




                        60




                        40




                        20




                        0
                                           Severe                               Mild
                                                        Disease severity
Jo
     ur
       na
            lP
              re
                   -p
                     ro
                          of
